Citation Nr: 1206964	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-34 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable evaluation for fracture, left first toe, distal phalanx.

2.  Entitlement to service connection for bilateral hip degenerative joint disease, to include as secondary to service-connected chronic lumbar strain and fracture of the left first toe.

3.  Entitlement to service connection for degenerative joint disease of the bilateral knees, to include as secondary to service-connected chronic lumbar strain and fracture of the left first toe. 

4.  Entitlement to service connection for a nasal disorder, claimed as the result of exposure to petroleum fumes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967, and from January 1991 to March 1991.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Milwaukee, Wisconsin, which denied the aforementioned claims.  

In March 2009, the Veteran testified at a hearing before a Decision Review Officer at the Milwaukee RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

The issues of entitlement to service connection for bilateral hip degenerative joint disease and degenerative joint disease of the bilateral knees, both to include as secondary to service-connected chronic lumbar strain and fracture of the left first toe, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.



FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's fracture, left first toe, distal phalanx, has been manifested by no greater than mild symptoms.  

2.  The Veteran is not shown by the probative evidence of record to have a current diagnosis of a nasal disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for fracture, left first toe, distal phalanx, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2011).

2.  A nasal disorder was neither incurred in, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011) ; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

With regard to the Veteran's claim of entitlement to an increased rating for his left first toe disability, the Board notes that service connection had already been established and the current appeal arose from a claim for an increased disability rating.  By means of a letter dated June 2007, the Veteran was informed that he should provide evidence showing that the symptoms from his service-connected disability had increased in severity.  This letter provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised the Veteran of what VA would do to assist him in obtaining such evidence.   The Veteran was also informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The June 2007 letter also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records and VA feet examination reports dated November 2007 and May 2009.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.

Review of the examination reports reveals that the examiners reviewed the Veteran's pertinent service and post-service treatment records, performed a physical examination, including a review of diagnostic test results, elicited from the Veteran his history of claimed disorders, and provided clinical findings detailing the results of the examinations.  For these reasons, the Board concludes that the examination reports are adequate upon which to make decisions on these claims.

With regard to the Veteran's claim of entitlement to service connection for a nasal disorder, the Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board has determined that VA had no duty to provide a VA medical examination or opinion with respect to the Veteran's service connection claim, as there is no competent medical evidence of record that he has a current diagnosis of a nasal disorder.  As will be discussed below, although the treatment reports of record demonstrate that he was assessed with nasal congestion in 2007, nasal congestion is a symptom and not a diagnosis of an actual disability.  Moreover, there is no evidence in the Veteran's service treatment records of a chronic nasal disorder.  Rather, the only suggestion between the claimed disorder and military service comes from the Veteran himself.  

Moreover, as previously discussed, although the Veteran was provided with a VCAA notification letter advising him of the evidence needed in order to substantiate his claim, he failed to submit any medical evidence suggesting the existence of a nasal disorder at any time since the commencement of his claim.  As such, the evidence of record is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide a veteran with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict with 38 U.S.C.A. § 5103A(d), and evidence of record "establishing that the veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  

Accordingly, the Board finds that VA has fully complied with the notice and assistance requirements of the VCAA and its regulations.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

A.  Entitlement to a compensable evaluation for fracture, left first toe, distal phalanx.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2011).

As there is not a specific diagnostic code for residuals of a broken first toe, the Veteran's fracture, left first toe, distal phalanx is rated as noncompensable by analogy to DC 5284 (for other foot injury) based on anatomical location and the nature of symptoms.  See 38 C.F.R. § 4.20.  Under these criteria, a 10 percent rating is warranted for a "moderate" foot injury; a 20 percent rating is warranted for a "moderately severe" foot injury; and a 30 percent rating is warranted for a "severe" foot injury.  The Note to DC 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.  The Board notes that the words "moderate," "moderately severe," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).
  
The Veteran contends that his left first toe "pain is much greater," and that he is having additional problems with his disability.  See hearing transcript, March 2009.  Accordingly, pursuant to his claim for an increased rating, in November 2007, he was afforded a VA compensation and pension examination.  Although he is service-connected for his left great toe, he told the VA examiner that he had dropped a large object on his right great toe during service in 1991, and had recently been experiencing throbbing in the right toe during cold weather.  Other than that, he had no specific complaints.  He said that, since separating from service in 1991, he had not had any ongoing treatment for his toes, did not take medication for the condition and did not use special shoes or inserts.  The examiner noted that the VA treatment records confirmed that there was no evidence of any treatment for his toes.  The Veteran said he had no trouble performing activities of daily living, and was not employed, as he had retired as a welder in 1991.  Upon examination, it was noted that the Veteran ambulated with a cane in the left hand, had a slow, symmetrical, mildly antalgic gait, but without evidence of gait instability.  There was also no evidence of gait weakness or significant side-to-side motion or wide-based gait.  After repetitive testing of the joints, there was no evidence of instability, weakness, fatigability or loss of range of motion.  Examination of both great toes revealed no evidence of erythema, warmth or deformity.  Symmetrical range of motion was preserved in both toes, as he was able to dorsiflex to 50 degrees and extend to 40 degrees.  Neurological evaluation revealed no loss of neurological function.  An 
x-ray of the right toe, performed in July 2007, revealed no fracture or dislocation.  It does not appear that the examiner requested or reviewed any x-rays of the left great toe at the time of the examination, as the Veteran essentially voiced no complaints or symptomatology about his left toe.  The diagnosis was old fracture, left first toe.  The examiner noted that he was relatively asymptomatic concerning the left toe, had not had any medical treatment over the past several years, and there was no evidence of ongoing treatment for either toe.  There was also no evidence of restriction of motion of the left toe.  

In May 2009, based on the Veteran complaints during the March 2009 RO hearing of left great toe pain (as well as a new claim of entitlement to service connection for a right toe disability), he was afforded a second VA examination.  At that that time, his only foot complaint was of right great toe pain at the tip.  When the examiner informed him that his treatment records referred to a 1987 left great toe injury, the Veteran said that this information was incorrect and that he had actually injured his right foot (he added, however, that although both feet were injured when a piece of heavy cable fell onto his feet, he said that it was the right great toe that was most affected).  Upon examination, both great toes had fungal onychomycosis.  He had 20 degrees of hallux valgus bilaterally and full dorsiflexion of the first metatarsophalangeal joint.  He also had full plantar fasciitis flexion consistent with appropriate active motion.  The left great toe was non-tender.  X-rays of the both great toes revealed minimal degenerative disease in the first metatarsophalangeal joint on the left with very mild narrowing of the joint  space.  Mild varus deformities of the first metatarsals and valgus of the first toes were present on both feet.  The diagnosis for the left great toe was minimal degenerative disease in the first metatarsophalangeal joint, otherwise, normal first toe and metatarsal.  The examiner specifically noted that medical records failed to support a disabling condition for either great toe and added that he did not have a foot condition that was related to service.  

A review of VA treatment records following the May 2009 VA examination reveals that the Veteran did not seek treatment for his feet until March 2010, when he was seen for an outpatient podiatry examination.  Because he was noted as having diabetes mellitus, type II, the examination focused primarily on symptoms related to this condition.  A foot inspection was found to be abnormal, mainly involving a slight bunion and elongated toenails.  The assessment was diabetes mellitus, nails.  There was no indication, however, that the Veteran complained of, or was treated for any symptoms related to his service-connected fracture, left first toe, distal phalanx.  

In June 2010, the Veteran returned for another outpatient podiatry evaluation.  The findings were essentially the same as during the March 2010 examination. 

Based on a review of the evidence of record, the Board concludes that a compensable disability evaluation for the Veteran's fracture, left first toe, distal phalanx, is not warranted under DC 5284.  As noted, the minimum rating under DC 5284 is 10 percent for findings of a moderate disability.  In this case, two VA examinations concluded not only were there were no residuals of his purported left first toe fracture, finding that he was essentially asymptomatic, but he also apparently denied ever actually having a fracture to the left toe, stating that the documentation of such injury was incorrect.  The examinations also revealed no evidence of symptoms suggestive of a moderate disability, such as objective findings of pain, stiffness, tenderness, decreased range of motion or difficulty with prolonged standing or walking.  Accordingly, and based on the medical evidence of record, a higher, compensable disability rating is not warranted.  

In addition, the Board has also considered whether other diagnostic codes are applicable to the Veteran's left first toe.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  The other diagnostic codes applicable to the foot include DC 5276 (flatfoot acquired); DC 5277 (weak foot, bilateral); DC 5278 (claw foot (pes cavus) acquired; DC 5279 (metatarsalgia, anterior (Morton's disease)); DC 5280 Hallux valgus, unilateral  --- 10 percent if operated with resection of metatarsal head, or 10 percent for severe if equivalent to amputation of the great toe; DC 5281(hallux rigidus, unilateral, severe); DC 5282 (hammer toe); and DC 5283 (tarsal or metatarsal bones, malunion of, or nonunion of).  However, as there has been no evidence throughout the appeals period that the Veteran has been diagnosed with any of these conditions (although he was found to have hallux valgus during the May 2009 examination, it did not meet the criteria for a compensable rating and it was not found by the examiner to be related to service), the other diagnostic codes for the Veteran's left toe disability are not applicable.

In addition, although x-rays performed during the May 2009 examination revealed minimal degenerative disease in the first metatarsophalangeal joint, there is no basis for assigning the Veteran a minimum 10 percent rating based on such symptoms as pain and noncompensable limitation of motion under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), as the VA examiner specifically concluded that the Veteran did not have a foot disorder that was related to service.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected first left toe disability is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  Moreover, there is no evidence that his disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for a compensable evaluation for fracture, left first toe, distal phalanx.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is not for application, as a careful review of the record shows no discrete period during which a higher rating was warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

B.  Entitlement to service connection for a nasal disorder, claimed as the result of exposure to petroleum fumes.  

The Veteran contends that, while serving on active duty service, he was assigned to work with petroleum gases, oils and jet fuel, as well as solvents to clean the rust and fuel residue from the inside of tanks.  It is as a result of this work that he now claims that he developed a nasal disorder.  
In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Review of the Veteran's service personnel records reveal that his military occupational specialties, beginning in 1986, were unit supply specialist and petroleum supply specialist.  As  such, the Board concedes that he would have been exposed to petroleum products.  

Review of the Veteran's service treatment records, however, shows no complaints of, treatment for, or a diagnosis of a nasal disorder.  Although a record from February 1976, during a routine medical examination, notes that he had had a cold for the past few days, there is no evidence that he was diagnosed with a chronic nasal condition.  

Post-service VA treatment records indicate that, during a June 2007 outpatient evaluation, he was assessed as having nasal congestion.  As discussed above, however, nasal congestion is a symptom, not a diagnosis.  Subsequent VA treatment records through June 2010 fail to demonstrate any further evidence of symptoms of a nasal disorder or an actual diagnosis of a nasal disorder.

Accordingly, as based on a review of the pertinent evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for a nasal disorder.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of a nasal disorder or has had such a diagnosis since filing his claim for VA benefits.  Moreover, there is no medical evidence to show that he was actually diagnosed with a nasal disorder or an upper respiratory disorder during service.  

Moreover, the Board has also considered 38 U.S.C.A. § 1117(a)(1) (West 2002), in which compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The definition of "qualifying chronic disability" was expanded to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2011).  

In this respect, the Board observes that, although the Veteran served during the Persian Gulf War (the period beginning August 2, 1990), there is no indication in his service personnel records that he actually served in the Southwest Asia theater of operations.  Rather, these records demonstrate that, during his second tour of duty, beginning in January 1991, he appears to have been stationed in Wisconsin, and there is no evidence of record (nor has the Veteran claimed) that he served in Southwest Asia.  Accordingly, service connection for a nasal disorder, to include as an undiagnosed illness, is not for application.

Finally, in addition to the medical evidence of record, the Board has also considered the Veteran's personal contention that he has a nasal disorder as a result of service.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking occasional colds and/or upper respiratory congestion to a chronic disease caused by working around petroleum products.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition, such as a broken leg, but is not competent to provide evidence as to more complex medical questions).  As a result, although the Board recognizes the Veteran's sincere belief in the existence of his claimed disorder, his assertions do not constitute competent medical evidence.  

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for a nasal disorder.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable evaluation for fracture, left first toe, distal phalanx, is denied.

Entitlement to service connection for a nasal disorder, claimed as a result of exposure to petroleum fumes, is denied.



REMAND

In November 2007, the Veteran was afforded a VA examination for his claims of entitlement to service connection for bilateral hip degenerative joint disease and degenerative joint disease of the bilateral knees, both to include as secondary to service-connected chronic lumbar strain and fracture of the left first toe.  The Court has held that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must be adequate, or, at a minimum, VA must notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board may supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises that clearly support its ultimate conclusions); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2011) (VA has an affirmative duty to obtain an examination of the claimant if the evidence of record does not contain adequate evidence to decide a claim).

Review of the November 2007 examination, however, shows that, although the examiner opined that it was unlikely that the Veteran's chronic lumbar strain directly caused or permanently aggravated his bilateral degenerative joint disease of the bilateral knees or bilateral hip degenerative joint disease, he failed to provide an opinion as to whether the Veteran's service-connected fracture, left first toe, distal phalanx either caused or permanently aggravated either of the aforementioned degenerative joint disease disorders.  

Accordingly, the Board finds that a remand is warranted to afford the Veteran another VA examination to determine whether his service-connected left toe disorder caused or aggravated his bilateral knee or bilateral hip disorders.

In addition, the Court has held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while the claim is on REMAND status, an attempt to obtain the most recent VA treatment records pertaining to the Veteran's bilateral knee and hip degenerative joint disease should be undertaken.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all available VA treatment records for the Veteran's bilateral hip degenerative joint disease and degenerative joint disease of the bilateral knees since June 2010.  All records obtained must be associated with the claims folder; any negative reply must also be associated with the claims folder. 

2.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner for a joint examination to determine whether his service-connected fracture, left first toe, distal phalanx, either caused or permanently aggravated either his bilateral hip degenerative joint disease or his degenerative joint disease of the bilateral knees.  The complete claims folder must be provided to the examiner in conjunction with this examination, and the examiner must specifically note that the claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should also elicit from the Veteran a complete history of his complaints related to his service-connected left toe disorder and note that, in addition to the medical evidence, the Veteran's lay statements have been considered in formulating his or her opinion.  
a.)  For any diagnosis of degenerative joint disease of the bilateral knees or hips, the examiner should determine whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that any such disorder was either (a) caused, or (b) aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) the Veteran's service-connected fracture, left first toe, distal phalanx.  All opinions must be accompanied by a complete rationale.

b.)  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

3.  Thereafter, review the claims folder to insure that the requested development has been accomplished.  The claims on appeal should then be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter(s) should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


